DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s Amendment filed on 12/30/2021. Claims 1-20 are pending in the office action.
The terminal disclaimer filed on 01/24/2022 has been approved.
The IDS filed on 01/24/2022 has been considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Paul J. Otterstedt (Reg. 37,411) on 02/09/2022.
The application has been amended as follows: 
As per claim 10:
line 26, after “the summed scaled right-side capacitance values” inserts --;
assessing an impact of the summed scaled capacitance values on circuit performance;
in response to the assessment of impact on the circuit performance, producing a modified design by modifying the putative design of the integrated circuit; and
instantiating the putative design of the integrated circuit as a design structure --.

As per claim 12:
line 20, after “capacitance value” inserts --;
assessing an impact of the scaled capacitance values on circuit performance;
in response to the assessment of impact on the circuit performance, producing a modified design by modifying the putative design of the integrated circuit; and
instantiating the putative design of the integrated circuit as a design structure --.

As per claim 20: 
line 1, after “further comprising:” deletes “
assessing an impact of the scaled capacitance values on circuit performance;
in response to the assessment of impact on the circuit performance, producing a modified design by modifying the putative design of the integrated circuit;
instantiating the putative design of the integrated circuit as a design structure; and”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: see the office action mailed on 10/15/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851